Citation Nr: 0609021	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for a right ankle and right shoulder disability, 
and a residual scar on the nose.  The RO denied claims for 
service connection for a left ankle sprain, mechanical low 
back pain, and a right elbow disability.  The appellant 
indicated disagreement with that part of the decision that 
denied service connection for a low back and a right elbow 
disability and, after being furnished a statement of the 
case, filed a substantive appeal.   

In a December 2003 decision, the RO granted service 
connection for traumatic arthritis of the right elbow.  
Hence, as the RO granted the claim, that issue is no longer 
before the Board on appeal.  

In November 2004, the veteran testified during a hearing held 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for a 
low back disability.  In this regard, the veteran contends 
that he sustained a low back disability as a result of 
carrying a heavy pack on his back during service.  He 
testified during the hearing in November 2004 that he did not 
sustain a specific injury to the back.  Rather, he contended 
that the back was injured as a result of repeated stress 
during training.  

A review of the veteran's service medical records does not 
reveal treatment for a low back disorder.  However, during a 
separation physical in October 2002, the veteran complained 
of back pain.  A diagnosis of low back pain was entered.  

The veteran was afforded a VA examination in November 2002.  
At such time, he complained of recurrent back pain.  
Following a physical examination, he was diagnosed with 
mechanical low back pain.  No opinion was expressed, however, 
as to whether the veteran had a chronic low back disability 
or whether such was related to his military service.  

In the case, there remains a question as to whether the 
veteran has a chronic back disability.  While the veteran was 
diagnosed with mechanical low back pain, there must be 
evidence of an underlying disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted").  Accordingly, the 
matter must be remanded for a determination as to whether the 
veteran has a back disability.  

In addition, during the VA examination in November 2002, no 
opinion was expressed as to the etiology of the back 
disorder.  Accordingly, further examination is necessary.  In 
this regard, an examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Duenas v. Principi, 18 Vet. App. 512, 
517 (2004). 

The Board finds that, given the nature of the disability at 
issue, the medical evidence of record and the veteran's 
contentions, a medical examination that includes an opinion 
addressing the contended causal relationships, is warranted.  
Id.

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record regarding the claim for service 
connection for a low back disability.  

2.  After all records and/or responses 
from each contacted entity are associated 
with the claims file (or a reasonable 
time period for the veteran's response 
has expired) the RO should arrange for 
the veteran to undergo VA orthopedic 
examination. The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether: (1)  Does the 
veteran have a chronic low back 
disability?; and, (2) Is there a 
pathologic basis for the veteran's low 
back pain?; and (3) Is it at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any low back 
disability is the result of injury or 
disease incurred in or aggravated by the 
veteran's service?  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a low back 
disability in light of all pertinent 
evidence and legal authority.  

4.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO' s 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

